MEMORANDUM **
Edson Ivan Olivas-Lara (Olivas-Lara) petitions for review of the decision of the Board of Immigration Appeals denying Olivas-Lara’s request for adjustment of status and request for waiver of inadmissibility pursuant to 8 U.S.C. § 1182(h).
Because Olivas-Lara does not have an immediately available visa petition for purposes of adjustment of status, we need not address the other issues raised by OlivasLara on appeal. See 8 U.S.C. § 1255(a)(3) (stating that in order to adjust status, “an immigrant visa [must be] immediately available to him at the time his application [for adjustment of status] is filed”); see also In re Villarreal-Zuniga, 23 I. & N. Dec. 886, 889 (BIA 2006) (reasonably concluding that 8 C.F.R. § 204.2(h)(2) precludes re-use of an approved visa petition).
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.